Exhibit 10.2

 

QCR HOLDINGS, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of
November 19, 2018, by and between QCR Holdings, Inc. (the “Employer”) and Larry
Helling (“Executive,” and together with the Employer, the “Parties”).

 

RECITALS

 

A.                                    Executive is currently employed by Cedar
Rapids Bank and Trust (the “Bank”), a subsidiary of the Employer, as its
President and Chief Executive Officer, pursuant to that certain employment
agreement by and between Executive and the Bank dated January 1, 2004, as
amended (the “Prior Agreement”).

 

B.                                    The Employer desires to employ Executive
as its Chief Executive Officer, and continue to employ Executive as the Bank’s
President and Chief Executive Officer, pursuant to the terms of this Agreement.

 

C.                                    Executive desires to be employed by the
Employer as its Chief Executive Officer, and continue to be employed as the
Bank’s President and Chief Executive Officer, pursuant to the terms of this
Agreement.

 

D.                                    In consideration of the cancellation of
the Prior Agreement as of the Effective Date and the benefits and obligations
contained herein, the Parties desire to enter into this Agreement as of
November 19, 2018.

 

E.                                    The Parties have made commitments to each
other on a variety of important issues concerning Executive’s employment,
including the performance that will be expected of Executive, the compensation
Executive will be paid, how long and under what circumstances Executive will
remain employed, and the financial details relating to any decision that either
the Employer or Executive may make to terminate this Agreement.

 

AGREEMENTS

 

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:

 

1.                                      Prior Agreement. Except as provided in
Section 4(a), 4(b), and 4(c) below, the Prior Agreement shall continue in full
force and effect until the adjournment of the Company’s annual shareholder
meeting in May 2019 (the “Effective Date”); provided, however, on and after
January 1, 2019, Executive’s right to voluntarily terminate his employment
pursuant to Section 10(c) of the Prior Agreement and Executive’s right to the
benefit described in Section 10(c)(4) of the Prior Agreement shall be of no
further force or effect. As of the adjournment of the Company’s annual
shareholder meeting on the Effective Date, this Agreement shall supersede and
replace any and all prior agreements respecting Executive’s employment by, or
service to, the Employer, as may from time to time have been made by and between
the Parties, whether or not in writing, including but not limited to the Prior
Agreement; provided, however, that any vested benefits due to Executive pursuant
to any pension plan, welfare

 

--------------------------------------------------------------------------------



 

benefit plan, or any other employee benefit plan shall continue to be available
to Executive subject to the terms and conditions of the applicable plan as may
be in effect from time to time.

 

2.                                      Employment Period. The Employer shall
employ Executive, and Executive shall be so employed, during the Employment
Period in accordance with the terms of this Agreement. The “Employment Period”
shall be the period beginning on the Effective Date and ending
December 31, 2021, unless sooner terminated as provided herein. The Employment
Period shall automatically be extended for one (1) additional year beginning on
January 1, 2022 and on each January 1 thereafter, unless either Party notifies
the other Party, by written notice delivered no later than ninety (90) days
prior to such January 1, that the Employment Period shall not be extended for an
additional year. Notwithstanding any provision of this Agreement to the
contrary, if a Change in Control occurs during the Employment Period, this
Agreement shall remain in effect for the two (2) year period following the
Change in Control and shall then terminate.

 

3.                                      Duties. During the Employment Period,
Executive shall devote Executive’s full business time, energies and talents to
serving as the Employer’s Chief Executive Officer and the Bank’s President and
Chief Executive Officer, at the direction of the Board. Executive shall have
such duties and responsibilities as may be assigned to Executive from time to
time by the Board, which duties and responsibilities shall be commensurate with
Executive’s position, shall perform all duties assigned to Executive faithfully
and efficiently, subject to the direction of the Board, and shall have such
authorities and powers as are inherent to the undertakings applicable to
Executive’s position and necessary to carry out the responsibilities and duties
required of Executive hereunder. Executive shall perform the duties required by
this Agreement primarily at the Employer’s main location in Cedar Rapids, Iowa
or such other location agreed to by the Parties, unless the nature of such
duties requires otherwise. Notwithstanding the foregoing provisions of this
Section 3, during the Employment Period, Executive may devote reasonable time to
activities other than those required under this Agreement, including activities
of a charitable, educational, religious, or similar nature (including
professional associations) to the extent such activities do not, in the
reasonable judgment of the Board, inhibit, prohibit, interfere with, or conflict
with Executive’s duties under this Agreement or conflict in any material way
with the business of the Employer or an Affiliate; provided, however, that
Executive shall not serve on the board of directors of any business (other than
the Employer or an Affiliate) or hold any other position with any business
without receiving the prior written consent of the Board.

 

4.                                      Compensation and Benefits. Subject to
the terms of this Agreement, the Employer shall compensate Executive for
Executive’s services as follows:

 

(a)                                 For the period January 1, 2019 through the
Effective Date (the “Transition Period”) and continuing thereafter during the
Employment Period, while Executive is employed by the Employer, Executive shall
be compensated at an annual rate of three hundred fifty thousand dollars
($350,000) (the “Annual Base Salary”), which shall be payable in accordance with
the normal payroll practices of the Employer then in effect. Beginning on
January 1, 2020, and on each anniversary of such date, Executive’s Annual Base
Salary shall be reviewed by the Board, and may be increased but not decreased.

 

(b)                                 For the Transition Period and continuing
thereafter during the Employment Period, while Executive is employed by the
Employer, Executive shall be eligible to receive performance-based annual
incentive bonuses (each, the “Incentive Bonus”) from the Employer for each
fiscal year ending during the Employment Period, subject at all times to the
discretion of the Board. Any such Incentive Bonus shall be paid to Executive
within thirty (30) days of the completion of the respective fiscal year audit by
the Employer’s auditor, but in no event later than two and one-half (2½) months
after

 

2

--------------------------------------------------------------------------------



 

the close of each such fiscal year. During the Transition Period and continuing
thereafter during the Employment Period, Executive’s aggregate target Incentive
Bonus opportunity shall be at least one hundred thirty percent (130%) of Annual
Base Salary, ninety percent (90%) of which shall be targeted as cash and forty
percent (40%) of which shall be targeted as equity under the Employer’s equity
incentive programs as may be in effect at the time (the “Target Bonus”), subject
to such performance objectives as determined by the Board from time to time.

 

(c)                                  As soon as reasonably practicable following
the beginning of the Transition Period, but no later than January 15, 2019,
Executive shall receive an award of restricted stock units (“RSUs”) with a grant
date fair market value of five hundred thousand dollars ($500,000) as determined
by the Board. The RSUs shall vest in approximately equal installments January 1
in each of calendar years 2020 through 2023; provided, however, that fifty
percent (50%) of the award shall also be subject to a performance threshold, as
determined by the Board. The RSUs shall be subject to the terms and conditions
of the Employer’s equity incentive programs as may be in effect at the time.

 

(d)                                 Beginning with calendar year 2020 and
continuing for each subsequent calendar year during the Employment Period,
Executive shall be eligible to defer a maximum of fifty thousand dollars
($50,000) under the Employer’s deferred compensation programs or plans as may be
in effect from time to time. The Employer shall provide a matching contribution
of one hundred percent (100%) for any such elective deferral by Executive, up to
a maximum matching contribution by the Employer of twenty five thousand dollars
($25,000) per year.

 

(e)                                  Executive shall be eligible for short-term
and long-term disability coverage under the Employer’s short and long-term
disability programs as may be in effect during the Employment Period, in
addition to Disability Benefit Payments for the one (1) year period following
the date of such Disability. The Executive Committee of the Board of Directors
of the Employer shall determine whether and when Executive has incurred a
Disability.

 

(f)                                   Executive shall be eligible to
participate, subject to the terms thereof, in all pension, welfare benefit, and
incentive plans and programs of the Employer, including such cash and deferred
bonus programs and equity incentive plans as may be in effect from time to time
with respect to senior executives employed by the Employer, on as favorable a
basis as other similarly situated senior executives. During the Employment
Period, Executive and Executive’s dependents, as the case may be, shall be
eligible to participate, subject to the terms thereof, in all pension and
similar benefit plans (including qualified, non-qualified, and supplemental
plans) and all medical, dental, vision, disability, group and executive life,
accidental death and travel accident insurance, and other similar welfare
benefit plans and programs of the Employer as may be in effect from time to time
with respect to senior executives employed by the Employer, on as favorable a
basis as other similarly situated senior executives.

 

(g)                                 Executive shall be entitled to accrue paid
time off (“PTO”) at a rate of no less than 232 hours of PTO per calendar year,
subject to the Employer’s PTO programs and policies, including the QCRH
Sabbatical Program, as may be in effect during the Employment Period.

 

(h)                                 Executive shall be eligible for perquisites
and reimbursement of reasonable business expenses subject to the Employer’s
programs and policies as may be in effect during the Employment Period.

 

3

--------------------------------------------------------------------------------



 

5.                                      Rights upon Termination. Executive’s
right to compensation and benefits, if any, for periods after the Termination
Date shall be determined in accordance with this Section 5, subject to
Section 6:

 

(a)                                 Minimum Benefits. If the Termination Date
occurs during the Employment Period for any reason, Executive shall be entitled
to the Minimum Benefits in addition to any other benefits to which Executive may
be entitled under the following provisions of this Section 5. Any benefits to be
provided to Executive pursuant to this Section 5(a) shall be provided within
thirty (30) days after the Termination Date.

 

(b)                                 Termination for Disability. In the event of
Executive’s Disability during the Employment Period, Executive’s employment
shall terminate on the last day of the one (1) year period following the date of
such Disability.

 

(c)                                  Termination for Cause, Death or Disability,
Nonrenewal, or Voluntary Resignation. If the Termination Date occurs following
the Effective Date and prior to the end of the Employment Period and is a result
of a Termination for Cause, Executive’s death or Disability, or termination by
Executive other than for Good Reason, or if the Employment Period expires
because of nonrenewal by either Party, then, other than the Minimum Benefits,
Executive shall have no right to benefits under this Agreement (and the Employer
shall have no obligation to provide any such benefits) for periods after the
Termination Date.

 

(d)                                 Termination other than for Cause or
Termination for Good Reason — No Change in Control. If Executive’s employment
with the Employer is subject to a Termination other than during a Covered
Period, then, in addition to the Minimum Benefits, the Employer shall provide
Executive the following benefits:

 

(i)                                Commencing on the first Employer payroll date
that occurs on or following the sixtieth (60th) day following the Termination
Date, Executive shall receive the Severance Amount (less any amount described in
Section 5(d)(ii)), with such amount to be paid in twelve (12) substantially
equal monthly installments (subject to the remaining provisions of this
paragraph), with each successive payment being due on the next monthly payroll
date following the first installment, provided that any such monthly
installments that would have been paid in the sixty (60)-day period following
the Termination Date but for the Release requirement in Section 6 shall be paid
on the first Employer payroll date that occurs on or following the sixtieth
(60th) day following the Termination Date, and the number of remaining
substantially equal monthly installments to be made shall be reduced from twelve
(12) by any such “catch-up” payments that are made.

 

(ii)                             To the extent any portion of the Severance
Amount exceeds the “safe harbor” amount described in Treasury Regulation §
1.409A-1(b)(9)(iii)(A), Executive shall receive such portion of the Severance
Amount that exceeds the “safe harbor” amount in a single lump sum payment
payable on the first Employer payroll date that occurs on or following the
sixtieth (60th) day following the Termination Date (but in no event later than
2½ months following the end of the year in which the Termination Date occurs).

 

(iii)                          Executive (and Executive’s dependents, as may be
applicable) shall be entitled to the benefits described in Section 5(f).

 

(e)                                  Termination other than for Cause or
Termination for Good Reason — In connection with Change in Control. If
Executive’s employment with the Employer is subject to a

 

4

--------------------------------------------------------------------------------



 

Termination within a Covered Period, then, in addition to Minimum Benefits, the
Employer shall provide Executive the following benefits:

 

(i)           On the sixtieth (60th) day following the Termination Date, the
Employer shall pay Executive a lump sum payment in an amount equal to the
Severance Amount.

 

(ii)          Executive (and Executive’s dependents, as may be applicable) shall
be entitled to the benefits provided in Section 5(f).

 

(f)                                   Medical, Dental, and Vision Benefits. If
Executive’s employment with the Employer is subject to a Termination, then, to
the extent that Executive or any of Executive’s dependents may be covered under
the terms of any medical, dental, or vision plans maintained for active
employees of the Employer or any Affiliate, the Employer shall provide Executive
and those dependents with coverage equivalent to the coverage received while
Executive was employed with the Employer for as long as Executive is eligible
for and elects coverage under the health care continuation rules of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Executive will
be required to pay the same amount as Executive would pay if Executive continued
in active employment with the Employer during such period. Such coverage shall
be provided only to the extent that it does not result in any additional tax or
other penalty being imposed on the Employer or any Affiliate. The coverage under
this Section 5(f) may be procured directly by the Employer (or any Affiliate, if
appropriate) apart from and outside of the terms of the respective plans,
provided that Executive and Executive’s dependents comply with all of the terms
of the substitute medical, dental, or vision plans, and provided, further, that
the cost to the Employer shall not exceed the cost for continued COBRA coverage.
In the event Executive or any of Executive’s dependents is or becomes eligible
for coverage under the terms of any other medical, dental, or vision plan of a
subsequent with plan benefits that are comparable to Employer (or any Affiliate)
plan benefits, the Employer’s obligations under this Section 5(f) shall cease
with respect to the eligible Executive and dependents. Executive and Executive’s
dependents must notify the Employer of any subsequent employment and eligibility
for such comparable coverage.

 

(g)                                 Other Benefits. Executive’s rights following
a termination of employment with the Employer and its Affiliates for any reason
with respect to any benefits, incentives, or awards provided to Executive
pursuant to the terms of any plan, program, or arrangement sponsored or
maintained by the Employer or an Affiliate, whether tax-qualified or not, which
are not specifically addressed herein, shall be subject to the terms of such
plan, program, or arrangement, and this Agreement shall have no effect upon such
terms except as specifically provided herein.

 

(h)                                 Removal from any Boards and Positions. Upon
Executive’s termination of employment for any reason under this Agreement,
unless otherwise agreed in writing between the Board and Executive, Executive
shall be deemed to resign (i) if a member, from the Board and board of directors
of any Affiliate and any other board to which Executive has been appointed or
nominated by or on behalf of the Employer, (ii) from each position with the
Employer or any Affiliate, including as an officer of the Employer, the Bank, or
any of its Affiliates and (iii) as a fiduciary of any employee benefit plan of
the Employer.

 

6.                                      Release. Notwithstanding any provision
of this Agreement to the contrary, no payments or benefits shall be owed to
Executive under Section 5(d), 5(e), or 5(f) unless Executive executes and
delivers to the Employer a Release within forty-five (45) days following the
Termination Date, and any applicable revocation period has expired prior to the
sixtieth (60th) day following the Termination Date.

 

5

--------------------------------------------------------------------------------



 

7.                                      Code Section 280G.

 

(a)                                 Treatment of Parachute Payments. If any of
the payments or benefits received or to be received by Executive (including,
without limitation, any payment or benefits received in connection with a Change
in Control or Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payments”) constitute “parachute payments” within the meaning of Code
Section 280G and would, but for this Section 7, be subject to the excise tax
imposed under Code Section 4999 (the “Excise Tax”), then prior to making the
280G Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) to Executive of the 280G Payments after payment of the Excise Tax
to (ii) the Net Benefit to Executive if the 280G Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
280G Payments be reduced to the minimum extent necessary to ensure that no
portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” shall
mean the present value of the 280G Payments net of all federal, state, local,
foreign income, employment, and excise taxes. Any reduction made pursuant to
this Section 7 shall be made in a manner determined by the Company that is
consistent with the requirements of Code Section 409A.

 

(b)                                 Calculations and Determinations. All
calculations and determinations under this Section 7 shall be made by an
independent accounting firm or independent tax counsel appointed by the Employer
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Employer and Executive for all purposes. For purposes of making the calculations
and determinations required by this Section 7, the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Code Sections 280G and 4999. The Employer and Executive shall furnish the Tax
Counsel with such information and documents as the Tax Counsel may reasonably
request in order to make its determinations under this Section 7. The Employer
shall bear all costs the Tax Counsel may reasonably incur in connection with its
services.

 

8.                                      Restrictive Covenants. Executive
acknowledges that Executive has been and will continue to be provided intimate
knowledge of the business practices, trade secrets, and other confidential and
proprietary information of the Employer and its Affiliates (including the
Confidential Information), which, if exploited by Executive, would seriously,
adversely, and irreparably affect the interests of the Employer and its
Affiliates and the ability of each to continue its business and therefore hereby
agrees to be bound by the restrictions contained in this Section 8 (the
“Restrictive Covenants”).

 

(a)                                 Confidential Information.

 

(i)           Executive acknowledges that, during the course of Executive’s
employment with the Employer, Executive may produce and have access to
confidential and/or proprietary, non-public information concerning the Employer
or its Affiliates, including marketing materials, financial, and other
information concerning customers and prospective customers, customer lists,
records, data, trade secrets, proprietary business information, pricing and
profitability information and policies, strategic planning, commitments, plans,
procedures, litigation, pending litigation, and other information not generally
available to the public (collectively, “Confidential Information”). Executive
shall not directly or indirectly use, disclose, copy, or make lists of
Confidential Information for the benefit of anyone other than the Employer,
either during or after Executive’s employment with the Employer, except to the
extent such disclosure is authorized in writing by the Employer, required by law
or any competent administrative agency or judicial authority, or otherwise as
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties hereunder. If Executive receives a subpoena or
other court order or is otherwise required by law to provide information to a
governmental authority or other person concerning the activities of the Employer
or any of its Affiliates, or Executive’s activities in connection with the
business of the Employer or any of its Affiliates, Executive shall

 

6

--------------------------------------------------------------------------------



 

immediately notify the Employer of such subpoena, court order, or other
requirement and deliver forthwith to the Employer a copy thereof and any
attachments and non-privileged correspondence related thereto. Executive shall
take reasonable precautions to protect against the inadvertent disclosure of
Confidential Information. Executive shall abide by the Employer’s reasonable
policies, as in effect from time to time, respecting avoidance of interests
conflicting with those of the Employer and its Affiliates.

 

(ii)          Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(A) is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Accordingly, Executive has the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Nothing in this Agreement shall be construed to authorize, or limit liability
for, an act that is otherwise prohibited by law, such as the unlawful access of
material by unauthorized means.

 

(iii)         Nothing contained in this Section 8(a) shall limit Executive’s
ability to file a charge or complaint with any governmental, administrative, or
judicial agency (each, an “Agency”) pursuant to any applicable whistleblower
statute or program (each, a “Whistleblower Program”). Executive acknowledges
that this Section 8(a) does not limit (i) his ability to communicate, in
connection with a charge or complaint pursuant to any Whistleblower Program with
any Agency or otherwise participate in any investigation or proceeding that may
be conducted by such Agency, including providing documents or other information,
without notice to the Employer, or (ii) his right to receive an award for
information provided to such Agency pursuant to any Whistleblower Program.

 

(b)                                 Documents and Property.

 

(i)           All records, files, documents, and other materials or copies
thereof relating to the business of the Employer or its Affiliates that
Executive prepares, receives, or uses shall be and remain the sole property of
the Employer and, other than in connection with the performance by Executive of
Executive’s duties hereunder, shall not be removed from the premises of the
Employer or any of its Affiliates without the Employer’s prior written consent,
and shall be promptly returned to the Employer upon Executive’s termination of
employment for any reason, together with all copies (including copies or
recordings in electronic form), abstracts, notes, or reproductions of any kind
made from or about the records, files, documents, or other materials.

 

(ii)          Executive acknowledges that Executive’s access to and permission
to use the Employer’s and any Affiliate’s computer systems, networks, and
equipment, and all Employer and Affiliate information contained therein, is
restricted to legitimate business purposes on behalf of the Employer. Any other
access to or use of such systems, network, equipment, and information is without
authorization and is prohibited except that Executive may use an
Employer-provided computer for reasonable personal use in accordance with the
Employer’s technology use policy as in effect from time to time. The
restrictions contained in this Section 8(b) extend to any personal computers or
other electronic devices of Executive that are used for business purposes
relating to the Employer or any Affiliate. Executive shall not transfer any
Employer or Affiliate information to any personal computer or other electronic
device that is not otherwise used for any business purpose relating to the
Employer. Upon the

 

7

--------------------------------------------------------------------------------



 

termination of Executive’s employment with the Employer for any reason,
Executive’s authorization to access and permission to use the Employer’s and any
Affiliate’s computer systems, networks, and equipment, and any Employer and
Affiliate information contained therein, shall cease.

 

(c)                                  Non-Competition and Non-Solicitation. The
Parties have agreed that the primary service area of the Employer’s operations
and the Bank’s lending and deposit taking functions in which Executive will
actively participate extends to an area that encompasses a sixty (60) mile
radius from the main office location of each of the Employer’s subsidiary banks
as in existence immediately prior to the date on which Executive’s employment
terminates (the “Restrictive Area”). Therefore, as an essential ingredient of
and in consideration of this Agreement and Executive’s employment with the
Employer, Executive, during Executive’s employment with the Employer and for a
period of twenty-four (24) months immediately following the termination of
Executive’s employment for any reason (the “Restrictive Period”), whether such
termination occurs during the Employment Period or thereafter, shall not
directly or indirectly do any of the following:

 

(i)           Engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation or control of, be employed
by, associated with or in any manner connected with, serve as a director,
officer, or consultant to, lend Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, in each case in the
capacity that Executive provided services to the Employer or any Affiliate, any
person, firm, partnership, corporation or trust that owns, operates or is in the
process of forming a bank, savings bank, savings and loan association, credit
union or similar financial institution (each, a “Financial Institution”) with an
office located, or to be located at an address identified in a filing with any
regulatory authority, within the Restrictive Area; provided, however, that the
ownership by Executive of shares of the capital stock of any Financial
Institution, which shares are listed on a securities exchange or quoted on the
National Association of Securities Dealers Automated Quotation System and which
do not represent more than one percent (1%) of the institution’s outstanding
capital stock, shall not violate any terms of this Agreement;

 

(ii)          Either for Executive or any Financial Institution: (A) induce or
attempt to induce any employee of the Employer or any of its Affiliates with
whom Executive had significant contact to leave the employ of the Employer or
any of its Affiliates; (B) in any way interfere with the relationship between
the Employer or any of its Affiliates and any employee of the Employer or any of
its Affiliates with whom Executive had significant contact; or (C) induce or
attempt to induce any customer, supplier, licensee, or business relation of the
Employer or any of its Affiliates with whom Executive had significant contact to
cease doing business with the Employer or any of its Affiliates or in any way
interfere with the relationship between the Employer or any of its Affiliates
and their respective customers, suppliers, licensees, or business relations with
whom Executive had significant contact;

 

(iii)         Either for Executive or any Financial Institution, solicit the
business of any person or entity known to Executive to be a customer of the
Employer or any of its Affiliates, where Executive had significant contact with
such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of the
Employer or any of its Affiliates; or

 

(iv)        Serve as the agent, broker, or representative of, or otherwise
assist, any person or entity in obtaining services or products from any
Financial Institution within the Restrictive Area, with respect to products,
activities or services that Executive devoted time to on behalf of the Employer
or any of its Affiliates and that compete in whole or in part with the products,
activities or services of the Employer or any of its Affiliates.

 

8

--------------------------------------------------------------------------------



 

(d)                                 Works Made for Hire Provisions. The Parties
acknowledge that all work performed by Executive for the Employer or any of its
Affiliates shall be deemed a “work made for hire.” The Employer shall at all
times own and have exclusive right, title and interest in and to all
Confidential Information and Inventions, and the Employer shall retain the
exclusive right to license, sell, transfer and otherwise use and dispose of the
same. Any and all enhancements of the technology of the Employer or any of its
Affiliates that are developed by Executive shall be the exclusive property of
the Employer. Executive hereby assigns to the Employer any right, title and
interest in and to all Inventions that Executive may have, by law or equity,
without additional consideration of any kind whatsoever from the Employer or any
of its Affiliates. Executive shall execute and deliver any instruments or
documents and do all other things (including the giving of testimony) requested
by the Employer (both during and after the termination of Executive’s employment
with the Employer) in order to vest more fully in the Employer or any of its
Affiliates all ownership rights in the Inventions (including obtaining patent,
copyright or trademark protection therefor in the United States and/or foreign
countries). For purposes of this Section 8(d), “Inventions” shall mean all
systems, procedures, techniques, manuals, databases, plans, lists, inventions,
trade secrets, copyrights, patents, trademarks, discoveries, innovations,
concepts, ideas and software conceived, compiled or developed by Executive in
the course of Executive’s employment with the Employer or any of its Affiliates
and/or comprised, in whole or part, of Confidential Information. Notwithstanding
the foregoing sentence, Inventions shall not include: (i) any inventions
independently developed by Executive and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Executive prior to
Executive’s exposure to any Confidential Information.

 

(e)                                  Remedies for Breach of Restrictive
Covenant. Executive has reviewed the provisions of this Agreement with legal
counsel, or has been given adequate opportunity to seek such counsel, and
Executive acknowledges that the covenants contained in this Section 8 are
reasonable with respect to their duration, geographical area and scope.
Executive further acknowledges that the restrictions contained in this Section 8
are reasonable and necessary for the protection of the legitimate business
interests of the Employer, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to the Employer
and such interests, and that such restrictions were a material inducement to the
Employer to enter into this Agreement. In the event of any violation or
threatened violation of these restrictions, the Employer, in addition to and not
in limitation of, any other rights, remedies or damages available to the
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with Executive, as the case may be.

 

(f)                                   Other Agreements. In the event of the
existence of any other agreement between the Parties that (a) is in effect
during the Restrictive Period, and (b) contains restrictive covenants that
conflict with any of the provisions of this Section 8, then the more restrictive
of such provisions from such agreements shall control for the period during
which such agreements would otherwise be in effect.

 

(g)                                 Valuation. The Parties acknowledge and agree
that the Restrictive Covenants set forth in this Section 8 have value for the
purposes of Code Sections 280G and 4999. At the time of a Change in Control, the
Employer shall retain an independent third party to value the Restrictive
Covenants for the purpose of any calculations under those Sections.

 

9.                                      Notices. Notices and all other
communications under this Agreement shall be in writing and shall be deemed
given when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

9

--------------------------------------------------------------------------------



 

If to the Employer:

 

QCR Holdings, Inc.
Attention: Chair, Board of Directors
3351 7th Street

Moline, Illinois 61265

 

If to Executive: Executive’s address on file with the Employer

 

or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.

 

10.                               Applicable Law. All questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by the internal
laws of the State of Iowa applicable to agreements made and wholly to be
performed in such state without regard to conflicts of law provisions of any
jurisdiction.

 

11.                               Mandatory Arbitration. Except as provided in
Section 8, if any dispute or controversy arises under or in connection with this
Agreement, and such dispute or controversy cannot be settled through
negotiation, the Parties shall first try in good faith to settle the dispute or
controversy by mediation administered by the American Arbitration Association
under its Commercial Mediation Procedures. If such mediation is not successful,
the dispute or controversy shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding the foregoing, the Employer may resort to the
Circuit Court of Linn County, Iowa for injunctive and such other relief as may
be available in the event that the Employee engages in conduct, after
termination of this Agreement, that amounts to a violation of the Iowa Uniform
Trade Secrets Act, amounts to unlawful interference with the business
expectations of the Employer or its Affiliates, or violates the Restrictive
Covenants contained herein. The FDIC may appear at any arbitration hearing but
any decision made thereunder shall not be binding on the FDIC.

 

12.                               Indemnification. The Employer shall indemnify
Executive as follows:

 

(a)                                 Liability Insurance. The Employer shall
provide Executive (including heirs, personal representatives, executors, and
administrators) for the Employment Period with coverage under a standard
directors’ and officers’ liability insurance policy, at the Employer’s expense.

 

(b)                                 Indemnification. The Employer shall hold
harmless and indemnify Executive (including heirs, personal representatives,
executors, and administrators) to the fullest extent permitted by law against
all expense and liabilities reasonably incurred by him in connection with or
arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been an officer (whether or not he continues to be an
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the cost of reasonable settlements.

 

(c)                                  Advance of Expenses. In the event Executive
becomes a party, or is threated to be made a party, to any action, suit, or
proceeding for which the Employer has agreed to provide insurance coverage or
indemnification under this Section 12, the Employer shall, to the full extent
permitted by law, advance all expenses (including reasonable attorneys’ fees),
judgments, fines, and amounts paid in settlement (“Expenses”) incurred by
Executive in connection with the investigation,

 

10

--------------------------------------------------------------------------------



 

defense, settlement, or appeal of any threatened, pending, or completed action,
suit, or proceeding; provided, however, that Executive must provide the Employer
with a written undertaking from Executive (i) to reimburse the Employer for all
Expenses actually paid by the Employer to or on behalf of Executive in the event
it be determined that Executive is not entitled to indemnification by the
Employer for such Expenses, and (ii) to assign the Employer all rights of
Executive to indemnification, under any policy of directors’ and officers’
liability insurance or otherwise, to the extent of the amount of Expenses
actually paid by the Employer to or on behalf of Executive.

 

13.          Payment of Legal Fees. If after a Change in Control occurs it
appears to Executive that the Employer or its successor has failed to comply
with any obligations under this Agreement, the Employer irrevocably authorizes
Executive from time to time to retain counsel, at the expense of the Employer as
provided in this Section 13, to represent Executive in connection with
initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. The fees and expenses of
counsel selected from time to time by Executive shall be paid or reimbursed to
Executive by the Employer on a regular, periodic basis upon presentation by
Executive of a statement or statements prepared by such counsel in accordance
with such counsel’s customary practices. The Employer’s obligation to reimburse
Executive for legal fees and any other agreement shall not exceed two hundred
fifty thousand dollars ($250,000) in the aggregate. The Employer’s obligation to
pay Executive’s legal fees shall be offset by any legal fee reimbursement
obligation the Employer may have to Executive under any other agreement.

 

14.          Regulatory Suspension and Termination.

 

(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C.
§ 1818(g)) of the Federal Deposit Insurance Act, as amended, the Employer’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer shall (A) pay the Executive all of the compensation
withheld while the Agreement was suspended and (B) reinstate any of the
obligations, which were suspended.

 

(b)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal
Deposit Insurance Act, as amended, all obligations of the Employer under this
Agreement shall terminate as of the effective date of the order, in accordance
with the provisions of Section 5.

 

(c)           If the Employer is in default as defined in Section 3(x) (12
U.S.C. § 1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all
obligations of the Employer under this Agreement shall terminate as of the date
of default, in accordance with the provisions of Section 5.

 

(d)           All obligations of the Employer under this Agreement shall be
terminated in accordance with the provisions of Section 5, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution by the Federal Deposit Insurance Corporation (the
“FDIC”), at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Employer under the authority contained in Section 13(c) (12
U.S.C. § 1823(c)) of the Federal Deposit Insurance Act, as amended, or when the
Employer is determined by the FDIC to be in an unsafe or unsound condition.

 

11

--------------------------------------------------------------------------------



 

(e)           Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon Executive’s compliance with
Section 18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act as
amended, and any regulations promulgated thereunder.

 

15.          Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof, and supersedes all
prior negotiations, undertakings, agreements and arrangements with respect
thereto, whether written or oral, specifically including the Prior Employment
Agreement. The Parties acknowledge and agree that, by entering into this
Agreement, they are fully and finally settling any claim or right pursuant to
the Prior Employment Agreement and release each other from any obligation or
liability pursuant to the Prior Employment Agreement. If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement and all other provisions shall remain in full force and effect. The
various covenants and provisions of this Agreement are intended to be severable
and to constitute independent and distinct binding obligations. Without limiting
the generality of the foregoing, if the scope of any covenant contained in this
Agreement is too broad to permit enforcement to its full extent, such covenant
shall be enforced to the maximum extent permitted by law, and such scope may be
judicially modified accordingly.

 

16.          Withholding of Taxes. The Employer may withhold from any benefits
payable under this Agreement all federal, state, city, and other taxes as may be
required pursuant to any law, governmental regulation or ruling.

 

17.          No Assignment. Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 17, the Employer shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.

 

18.          Successors. This Agreement shall be binding upon and inure to the
benefit of the Employer, its successors, and assigns.

 

19.          Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.

 

20.          Code Section 409A.

 

(a)           This Agreement may be amended to the extent necessary (including
retroactively) by the Employer to avoid the application of taxes or interest
under Internal Revenue Code Section 409A, while maintaining to the maximum
extent practicable the original intent of this Agreement. If it is determined
that any payments or benefits due hereunder upon Executive’s termination of
employment are subject to Code Section 409A, no such payments or benefits shall
be payable unless such termination constitutes a “separation from service”
within the meaning of Code Section 409A. To the extent any reimbursements or
in-kind benefit payments under this Agreement are subject to Code Section 409A,
such reimbursements and in-kind benefit payments shall be made in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(iv). This Section 20 shall not
be construed as a guarantee of any particular tax effect for Executive’s
benefits under this Agreement and the Employer does not guarantee

 

12

--------------------------------------------------------------------------------



 

that any such benefits will satisfy the provisions of Code Section 409A or any
other provision of the Code.

 

(b)           Notwithstanding any provision of this Agreement to the contrary,
if Executive is determined to be a “specified employee” (as defined in Code
Section 409A) as of the Termination Date, then the six (6)-month payment delay
rule under Code Section 409A shall apply as set forth therein. All delayed
payments shall be accumulated and paid in a lump-sum payment as of the first day
of the seventh month following the Termination Date (or, if earlier, as of
Executive’s death). Any portion of the benefits hereunder that were not
otherwise due to be paid during the six (6)-month period following the
Termination Date shall be paid to Executive in accordance with the payment
schedule established herein.

 

21.          Definitions. As used in this Agreement, the terms defined in this
Section 21 have the meanings set forth below.

 

(a)           “Affiliate” means each company, corporation, partnership,
Financial Institution or other entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Employer, where
“control” means (i) the ownership of fifty-one percent (51%) or more of the
Voting Securities or other voting or equity interests of any corporation,
partnership, joint venture or other business entity or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such corporation, partnership, joint venture or other
business entity.

 

(b)           “Average Annual Bonus” means the average of the three (3) most
recent annual Incentive Bonuses paid to Executive immediately preceding the
Disability Determination date.

 

(c)           “Base Compensation” means the amount equal to the sum of (i) the
greater of Executive’s then-current Annual Base Salary or Executive’s Annual
Base Salary as of the date one (1) day prior to the Change in Control, and
(ii) the amount of any cash Incentive Bonus paid (or payable) for the most
recently completed fiscal year of the Employer.

 

(d)           “Board” means the board of directors of the Employer.

 

(e)           “Change in Control” means:

 

(i)           the consummation of the acquisition by any “person” (as such term
is defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934 (the “1934 Act”)) of thirty-three percent (33%) or more of the combined
voting power of the then outstanding Voting Securities of the Employer; or

 

(ii)          the individuals who, as of the Effective Date, are members of the
Board cease for any reason to constitute a majority of the Board, unless the
election, or nomination for election by the shareholders, of any new director
was approved by a vote of a majority of the Board, and such new director shall,
for purposes of this Agreement, be considered as a member of the Board; or

 

(iii)         the consummation by the Employer of: (A) a merger or consolidation
if the shareholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty-seven percent (67%) of the combined voting power of the then outstanding
Voting Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Employer outstanding immediately before
such merger or consolidation; or (B) a

 

13

--------------------------------------------------------------------------------



 

complete liquidation or dissolution or an agreement for the sale or other
disposition of all or substantially all of the assets of the Employer.

 

Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because thirty-three percent (33%)
or more of the combined voting power of the then outstanding securities of the
Employer are acquired by (A) a trustee or other fiduciary holding securities
under one (1) or more employee benefit plans maintained for employees of the
Employer or an Affiliate or (B) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders in the same
proportion as their ownership of stock immediately prior to such acquisition.

 

Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.

 

(f)            “Covered Period” means the period beginning with the effective
date of a Change in Control and ending twenty-four (24) months after the Change
in Control.

 

(g)           “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or
(ii) Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of the Employer.

 

(h)           “Disability Benefit Payments” means monthly payments equal to a
pro rata portion of approximately sixty-six and two-thirds percent (66 2/3%) of
the sum of Annual Base Salary and Average Annual Bonus, less any amounts
Executive receives under the Employer’s short and long-term disability programs
as may be in effect during the Employment Period.

 

(i)            “Good Reason” means the occurrence of any one (1) of the
following events, unless Executive agrees in writing that such event shall not
constitute Good Reason:

 

(i)           an adverse change in the nature, scope or status of Executive’s
position, authorities or duties from those in effect in accordance with
Section 3 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;

 

(ii)          a reduction of ten percent (10%) or more in Executive’s Annual
Base Salary or Target Bonus (each as measured as of the Effective Date), or a
material reduction in Executive’s aggregate benefits or other compensation plans
as in effect immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;

 

(iii)         relocation of Executive’s primary place of employment by more than
twenty-five (25) miles from Executive’s primary place of employment immediately
following the Effective Date or a requirement that Executive engage in travel
that is materially greater than immediately following the Effective Date;

 

14

--------------------------------------------------------------------------------



 

(iv)        failure by an acquirer to assume this Agreement at the time of a
Change in Control; or

 

(v)         a material breach by the Employer of this Agreement.

 

Notwithstanding any provision in this definition to the contrary, prior to
Executive’s Termination for Good Reason, Executive must give the Employer
written notice of the existence of any condition set forth in clause (i) —
(v) immediately above within ninety (90) days of its initial existence and the
Employer shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Employer cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, such Termination must occur within twenty-four (24)
months of the initial existence of the applicable condition.

 

(j)            “Minimum Benefits” means, as applicable, the following:

 

(i)           Executive’s earned but unpaid Annual Base Salary for the period
ending on the Termination Date;

 

(ii)          Executive’s earned but unpaid Incentive Bonus, if any, for any
completed fiscal year preceding the Termination Date;

 

(iii)         Executive’s accrued but unpaid PTO for the period ending on the
Termination Date; and

 

(iv)        Executive’s accrued benefits pursuant to the express terms of any
employee benefit plan or as otherwise required by law.

 

(k)           “Release” means a general release and waiver substantially in the
form attached hereto as Exhibit A.

 

(l)            “Severance Amount” means

 

(i)           for any Termination other than during a Covered Period, an amount
equal to one hundred percent (100%) of Executive’s then-current Annual Base
Salary as of the respective Termination; or

 

(ii)          for a Termination during a Covered Period, an amount equal to two
hundred percent (200%) of Executive’s Base Compensation as of the respective
Termination.

 

(m)          “Termination” means termination of Executive’s employment with the
Employer following the Effective Date and prior to the end of the Employment
Period either:

 

(i)           by the Employer, other than a Termination for Cause or a
termination as a result of Executive’s death or Disability; or

 

(ii)          by Executive for Good Reason.

 

(n)           “Termination Date” means the date of termination of Executive’s
employment with the Employer.

 

15

--------------------------------------------------------------------------------



 

(o)           “Termination for Cause” means only a termination of Executive’s
employment with the Employer as a result of:

 

(i)           Executive’s willful and continuing failure, that is not remedied
within twenty (20) days after receipt of written notice of such failure from the
Employer, to perform Executive’s obligations hereunder;

 

(ii)          Executive’s conviction of, or the pleading of nolo contendere to,
a crime of embezzlement or fraud or a felony under the laws of the United States
or any state thereof;

 

(iii)         Executive’s breach of fiduciary responsibility; or

 

(iv)        an act of dishonesty by Executive that is materially injurious to
the Employer.

 

Any determination of a Termination for Cause under this Agreement shall be made
by resolution adopted by at least a two-thirds (2/3) vote of the Board at a
meeting called and held for that purpose. Executive shall be provided with
reasonable notice of such meeting and shall be given the opportunity to be
heard, with the presence of counsel, prior to such vote being taken by the
Board.

 

(p)           “Voting Securities” means any securities that ordinarily possess
the power to vote in the election of directors without the happening of any
precondition or contingency.

 

22.          Survival. The provisions of Sections 6, 8 and 12 shall survive the
termination of this Agreement.

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of November 19,
2018.

 

QCR HOLDINGS, INC.

 

LARRY HELLING

 

 

 

 

 

 

By:

/s/ Patrick S. Baird

 

/s/ Larry Helling

 

Patrick S. Baird

 

 

 

Chair, Board of Directors

 

 

 

17

--------------------------------------------------------------------------------



 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Agreement”) is made and entered into by and
between QCR Holdings, Inc. (the “Employer”), and [                      ]
(“Executive,” and together with the Employer, the “Parties”).

 

RECITALS

 

A.                                    The Parties desire to settle fully and
amicably all issues between them, including any issues arising out of
Executive’s employment with the Employer and the termination of that employment.

 

B.                                    Executive and the Employer are parties to
that certain Employment Agreement, made and entered into
[                          ], as amended (the “Employment Agreement”).

 

AGREEMENTS

 

For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:

 

1.                                      Termination of Employment. Executive’s
employment with the Employer shall be terminated effective as of the close of
business on [                             ] (the “Termination Date”).

 

2.                                      Compensation and Benefits. Subject to
the terms of this Agreement, the Employer shall compensate Executive under this
Agreement as follows (collectively, the “Severance Payments”):

 

(a)                                 Severance Amount.
[                             ].

 

(b)                                 Accrued Salary and Paid Time Off. Executive
shall be entitled to a lump sum payment in an amount equal to Executive’s earned
but unpaid annual base salary and accrued but unused paid time off for the
period ending on the Termination Date, with such payment to be made on the first
payroll date following the Termination Date.

 

(c)                                  COBRA Benefits. Executive and Executive’s
qualified beneficiaries, as applicable, shall be entitled to continuation of
group health coverage following the Termination Date under the Employer’s group
health plan, to the extent required under the Consolidated Omnibus Budget
Reconciliation Act of 1986, with Executive required to pay the same amount as
Executive would pay if Executive continued in employment with the Employer
during such period as described in Section 5(f) of the Employment Agreement.

 

(d)                                 Executive Acknowledgement. Executive
acknowledges that, subject to fulfillment of all obligations provided for
herein, Executive has been fully compensated by the Employer, including under
all applicable laws, and that nothing further is owed to Executive with respect
to wages, bonuses, severance, other compensation, or benefits. Executive further
acknowledges that the Severance Payments (other than (b) and (c) immediately
above) are consideration for Executive’s promises contained in this Agreement,
and that the Severance Payments are above and beyond any wages, bonuses,
severance, other compensation, or benefits to which Executive is entitled from
the Employer under the terms of Executive’s employment or under any other
contract or law that Executive would be entitled to absent execution of this
Agreement.

 

18

--------------------------------------------------------------------------------



 

(e)                                  Withholding. The Severance Payments shall
be subject to all taxes and other payroll deductions required by law.

 

3.                                      Termination of Benefits. Except as
provided in Section 2 above or as may be required by law, Executive’s
participation in all employee benefit (pension and welfare) and compensation
plans of the Employer shall cease as of the Termination Date. Nothing contained
herein shall limit or otherwise impair Executive’s right to receive pension or
similar benefit payments that are vested as of the Termination Date under any
applicable tax-qualified pension or other plans, pursuant to the terms of the
applicable plan.

 

4.                                      Release of Claims and Waiver of Rights.
Executive, on Executive’s own behalf and that of Executive’s heirs, executors,
attorneys, administrators, successors, and assigns, fully and forever releases
and discharges the Employer, its predecessors, successors, parents,
subsidiaries, affiliates, and assigns, and its and their directors, officers,
trustees, employees, agents, and shareholders, both in their individual and
official capacities, and the current and former trustees and administrators of
each retirement and other benefit plan applicable to the employees and former
employees of the Employer, both in their official and individual capacities (the
“Releasees”), from all liability, claims, demands, actions, and causes of action
Executive now has, may have had, or may ever have, whether currently known or
unknown, relating to acts or omissions as of or prior to Executive’s execution
of this Agreement (the “Release and Waiver”), including liability, claims,
demands, actions, and causes of action:

 

(a)                                 Relating to Executive’s employment or other
association with the Employer, or the termination of such employment;

(b)                                 Relating to wages, bonuses, other
compensation, or benefits;

(c)                                  Relating to any employment or change in
control contract;

(d)                                 Relating to any employment law, including

(i)                                     The United States and State of Iowa
Constitutions,

(ii)                                  The Iowa Civil Rights Act of 1965,

(iii)                               The Iowa Wage Payment Collection Law,

(iv)                              The Civil Rights Act of 1964,

(v)                                 The Civil Rights Act of 1991,

(vi)                              The Equal Pay Act,

(vii)                           The Employee Retirement Income Security Act of
1974,

(viii)                        The Age Discrimination in Employment Act (the
“ADEA”),

(ix)                              The Older Workers Benefit Protection Act,

(x)                                 The Worker Adjustment and Retraining
Notification Act,

(xi)                              The Americans with Disabilities Act,

(xii)                           The Family and Medical Leave Act,

(xiii)                        The Occupational Safety and Health Act,

(xiv)                       The Fair Labor Standards Act,

(xv)                          The National Labor Relations Act,

(xvi)                       The Genetic Information Nondiscrimination Act,

(xvii)                    The Rehabilitation Act,

(xviii)                 The Fair Credit Reporting Act,

(xix)                       Executive Order 11246,

(xx)                          Executive Order 11141, and

(xxi)                       Each other federal, state, and local statute,
ordinance, and regulation relating to employment;

(e)                                  Relating to any right of payment for
disability;

(f)                                   Relating to any statutory or contractual
right of payment; and

(g)                                  For relief on the basis of any alleged tort
or breach of contract under the common law of the State of Iowa or any other
state, including defamation, intentional or negligent infliction of

 

19

--------------------------------------------------------------------------------



 

emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, and negligence.

 

Executive acknowledges that statutes may exist that render null and void
releases and waivers of any claims, rights, demands, liabilities, actions, and
causes of action that are unknown to the releasing or waiving party at the time
of execution of the release and waiver. Executive waives, surrenders, and shall
forego any protection to which Executive would otherwise be entitled by virtue
of the existence of any such statutes in any jurisdiction, including the State
of Iowa.

 

5.                                      Exclusions from General Release.
Excluded from the Release and Waiver are any claims or rights arising pursuant
to this Agreement and any claims or rights that cannot be waived by law, as well
as Executive’s right to file a charge with an administrative agency or
participate in any agency investigation, including with the Equal Employment
Opportunity Commission. Executive is, however, waiving the right to recover any
money in connection with a charge or investigation and the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency, except
where such waivers are prohibited by law.

 

6.                                      Covenant Not to Sue.

 

(a)                                 A “covenant not to sue” is a legal term that
means Executive promises not to file a lawsuit in court. It is different from
the Release and Waiver. Besides waiving and releasing the claims covered by
Section 4 above, Executive shall never sue the Releasees in any forum for any
reason covered by the Release and Waiver. Notwithstanding this covenant not to
sue, Executive may bring a claim against the Employer to enforce this Agreement
or to challenge the validity of this Agreement under the ADEA. If Executive sues
any of the Releasees in violation of this Agreement, Executive shall be liable
to them for their reasonable attorneys’ fees and costs (including the costs of
experts, evidence, and counsel) and other litigation costs incurred in defending
against Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Employer can require Executive to return all
but a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Employer shall have no obligation to make any further Severance Payments.

 

(b)                                 If Executive has previously filed any
lawsuit against any of the Releasees, Executive shall immediately take all
necessary steps and execute all necessary documents to withdraw or dismiss such
lawsuit to the extent Executive’s agreement to withdraw, dismiss, or not file a
lawsuit would not be a violation of any applicable law or regulation.

 

7.                                      Mutual Non-Disparagement. At all times
following the signing of this Agreement, neither Party shall engage in any
vilification of the other, and each Party shall refrain from making any false,
negative, critical or disparaging statements, implied or expressed, concerning
the other, including management style, methods of doing business, the quality of
products and services, role in the community, or treatment of employees.
Further, the Parties shall do nothing that would damage the other’s business
reputation or good will. Executive acknowledges that the only persons whose
statements may be attributed to the Employer for purposes of this covenant shall
be the Executive’s immediate supervisor, if any, and the Employer’s Chief
Executive Officer.

 

8.                                      Restrictive Covenants. Section 8 of the
Employment Agreement (entitled “Restrictive Covenants”), shall continue in full
force and effect as if fully restated herein.

 

9.                                      No Admissions. The Employer denies that
any of the Releasees have taken any improper action against Executive, and this
Agreement shall not be admissible in any proceeding as evidence of improper
action by any of the Releasees.

 

20

--------------------------------------------------------------------------------



 

10.                               Confidentiality of Agreement. Executive shall
keep the existence and the terms of this Agreement confidential, except for
Executive’s immediate family members and Executive’s legal and tax advisors in
connection with services related hereto and except as may be required by law or
in connection with the preparation of tax returns.

 

11.                               Non-Waiver. The Employer’s waiver of a breach
of this Agreement by Executive shall not be construed or operate as a waiver of
any subsequent breach by Executive of the same or of any other provision of this
Agreement.

 

12.                               Applicable Law. All questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by the internal
laws of the State of Iowa applicable to agreements made and wholly to be
performed in such state without regard to conflicts of law provisions of any
jurisdiction.

 

13.                               Mandatory Arbitration. Except with respect to
enforcement of the Restrictive Covenants, if any dispute or controversy arises
under or in connection with this Agreement, and such dispute or controversy
cannot be settled through negotiation, the Parties shall first try in good faith
to settle the dispute or controversy by mediation administered by the American
Arbitration Association under its Commercial Mediation Procedures. If such
mediation is not successful, the dispute or controversy shall be settled
exclusively by arbitration in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding the
foregoing, the Employer may resort to the Circuit Court of Linn County, Iowa for
injunctive and such other relief as may be available in the event that the
Employee engages in conduct, after termination of this Agreement, that amounts
to a violation of the Iowa Uniform Trade Secrets Act, amounts to unlawful
interference with the business expectations of the Employer or its Affiliates,
or violates the Restrictive Covenants contained herein. The FDIC may appear at
any arbitration hearing but any decision made thereunder shall not be binding on
the FDIC.

 

14.                               Entire Agreement. This Agreement sets forth
the entire agreement of the Parties regarding the subject matter hereof, and
shall be final and binding as to all claims that have been or could have been
advanced on behalf of Executive pursuant to any claim arising out of or related
in any way to Executive’s employment with the Employer and the termination of
that employment. This Agreement may not be amended, modified, altered, or
changed except by express written consent of the Parties.

 

15.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same Agreement.

 

16.                               Successors. This Agreement shall be binding
upon and inure to the benefit of the Employer, its successors and assigns.

 

17.                               Enforcement. The provisions of this Agreement
shall be regarded as divisible and separable and if any provision should be
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected
thereby. If the scope of any restriction or requirement contained in this
Agreement is too broad to permit enforcement of such restriction or requirement
to its full extent, then such restriction or requirement shall be enforced to
the maximum extent permitted by law, and Executive hereby consents that any
court of competent jurisdiction may so modify such scope in any proceeding
brought to enforce such restriction or requirement. In addition, Executive
stipulates that breach by Executive of restrictions and requirements under this
Agreement will cause irreparable damage to the Releasees in the case of
Executive’s breach and that the Employer would not have entered into this
Agreement without Executive binding Executive to these restrictions and
requirements. In the event of Executive’s breach of this Agreement, in addition
to any other remedies the Employer may have, and without bond and without
prejudice to any other rights

 

21

--------------------------------------------------------------------------------



 

and remedies that the Employer may have for Executive’s breach of this
Agreement, the Employer shall be relieved of any obligation to provide Severance
Payments and shall be entitled to an injunction to prevent or restrain any such
violation by Executive and all persons directly or indirectly acting for or with
Executive.

 

18.                               Construction. In this Agreement, unless
otherwise stated, the following uses apply: (a) references to a statute or law
refer to the statute or law and any amendments and any successor statutes or
laws, and to all regulations promulgated under or implementing the statute or
law, as amended, or its successors, as in effect at the relevant time; (b) in
computing periods from a specified date to a later specified date, the words
“from” and “commencing on” (and the like) mean “from and including, “ and the
words “to,” “until,” and “ending on” (and the like) mean “to, and including”;
(c) references to a governmental or quasi-governmental agency, authority, or
instrumentality also refer to a regulatory body that succeeds to the functions
of the agency, authority, or instrumentality; (d) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and
the like) refer to this Agreement as a whole; (f) any reference to a document or
set of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.

 

19.                               Future Cooperation. In connection with any and
all claims, disputes, or negotiations, or governmental, internal, or other
investigations, lawsuits, or administrative proceedings (the “Legal Matters”)
involving any of the Releasees (collectively, the “Disputing Parties” and,
individually, each a “Disputing Party”), Executive shall become reasonably
available, upon reasonable notice from the Employer and without the necessity of
subpoena, to provide information and documents, provide declarations and
statements regarding a Disputing Party, meet with attorneys and other
representatives of a Disputing Party, prepare for and give depositions and
testimony, and otherwise cooperate in the investigation, defense, and
prosecution of any and all such Legal Matters, as may, in the good faith and
judgment of the Employer, be reasonably requested. The Employer shall consult
with Executive and make reasonable efforts to schedule such assistance so as not
to materially disrupt Executive’s business and personal affairs. The Employer
shall reimburse all reasonable expenses incurred by Executive in connection with
such assistance, including travel, meals, rental car, and hotel expenses, if
any; provided such expenses are approved in advance by the Employer and are
documented in a manner consistent with expense reporting policies of the
Employer as may be in effect from time to time.

 

20.                               Representations by Executive. Executive
acknowledges each of the following:

 

(a)                                 Executive is aware that this Agreement
includes a release of all known and unknown claims.

 

(b)                                 Executive is legally competent to execute
this Agreement and Executive has not relied on any statements or explanations
made by the Employer or its attorneys not otherwise set forth herein.

 

(c)                                  Any modifications, material or otherwise,
made to this Agreement shall not restart or affect in any manner the original
21-day consideration period.

 

(d)                                 Executive has been offered at least 21 days
to consider this Agreement.

 

22

--------------------------------------------------------------------------------



 

(e)                                  Executive has been afforded the opportunity
to be advised by legal counsel regarding the terms of this Agreement, including
the Release and Waiver, and to negotiate such terms.

 

(f)                                   Executive, without coercion of any kind,
freely, knowingly, and voluntarily enters into this Agreement.

 

(g)                                  Executive has the right to rescind the
Release and Waiver by written notice to the Employer within seven (7) calendar
days after Executive has signed this Agreement, and the Release and Waiver shall
not become effective or enforceable until seven (7) calendar days after
Executive has signed this Agreement, as evidenced by the date set forth below
Executive’s signature on the signature page hereto. Any such rescission must be
in writing and delivered by hand, or sent by U.S. Mail within such seven (7)-day
period, to the attention of [                                 ]. If delivered by
U.S. Mail, the rescission must be: (i) postmarked within the seven (7)-day
period and (ii) sent by certified mail, return receipt requested.

 

[Signature page follows]

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below.

 

QCR HOLDINGS, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

 

[Name]

 

[Name]

 

[Title]

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

24

--------------------------------------------------------------------------------

 